Order entered July 26, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-19-00651-CV

            ANDREW WHITE, CHELSEA BALESTRA, WESLEY MURRAY,
               DAVID GAWLAS, AND BENJAMIN LORD, Appellants

                                            V.

     NATIONAL HEALTH INVESTORS AND NHI-REIT OF AXEL LLC, Appellees

                          On Appeal from the 95th District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-07841

                                         ORDER
       Before the Court is the July 23, 2019 unopposed motion of appellee NHI-REIT of Axel

LLC for an extension of time to file its brief on the merits. We GRANT the motion and extend

the time to August 20, 2019.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE